State of New York
Court of Appeals                                        This opinion is uncorrected and subject to revision
                                                          before publication in the New York Reports.




 No. 49
 In the Matter of the Hon. Lurlyn A. Winchester,
 a Justice of the Monroe Town Court, Orange County.




 *    *     *    *     *    *     *    *     *    *     *    *      *      *     *      *     *

 On the Court's own motion, it is determined that Lurlyn A. Winchester is removed pursuant
 to New York Constitution, article VI, § 22 and Judiciary Law § 44 (8). Chief Judge DiFiore
 and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


  Decided April 2, 2019